             Case 1:19-cv-11586-IT Document 64 Filed 05/14/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

PHILIPS NORTH AMERICA LLC                           )
                                                    )
                 Plaintiff,                         )
                                                    )      C.A. No. 1:19-cv-11586-IT
       v.                                           )
                                                    )
FITBIT, INC.,                                       )      JURY TRIAL DEMANDED
                                                    )
                 Defendant.                         )
                                                    )
                                                    )
                                                    )


     PLAINTIFF’S OPPOSITION TO DEFENDANT’S PETITION FOR LEAVE TO
                  CONSTRUE ADDITIONAL CLAIM TERMS


       Plaintiff Philips North America, LLC (“Philips”) opposes Fitbit, Inc.’s (“Fitbit”) Petition

for Leave to Construe Additional Claim Terms because Fitbit has failed to demonstrate good

cause necessitating the construction of the four additional terms—particularly when opening

claim construction briefs are due in two weeks under a schedule that contemplated construction

of no more than 10 claim terms (See Scheduling Order, Dkt. 54).

            I.   Procedural Background

       When the parties originally exchanged their list of proposed claim terms for construction

on April 30th, 2020 Philips identified four (4) terms while Fitbit identified fourteen (14). At that

time, Fitbit was already well aware that it alone sought construction of well more than 10 terms

but did not seek relief from the Court. During the meet and confer process, Philips agreed that

one of the terms proposed by Fitbit should be construed, and left it up to Fitbit to identify the

remaining five terms that would be included in the Joint Statement. During the meet and confer,

Fitbit also agreed to withdraw an asserted claim, mooting the need to construe one of the terms
           Case 1:19-cv-11586-IT Document 64 Filed 05/14/20 Page 2 of 6



proposed by Fitbit.   In preparing the Joint Statement, Fitbit demanded, over Philips’s objection,

that the additional four terms that it sought to construe be included in some form with the joint

statement—despite the fact that the Scheduling Order unequivocally states that “[t]he parties may

jointly present to the court no more than 10 claim terms for construction.” (See Dkt. 54 at 2.)

         II.    The Court is Not Required to Construe Every Means-Plus-Function Term.

        Fitbit’s request to construe additional claim terms is based on the fundamentally flawed

premise that the court must construe every means-plus-function claim, regardless of whether

there is any real dispute that necessitates construction. Of course, Courts routinely decline to

formally construe means-plus-function claims where doing so is unnecessary. See Sunbeam

Prods., Inc. v. Homedics, Inc., No. 08-cv-0376-slc, 2008 WL 5423204 at *2 (W.D. Wis. Dec. 30,

2008) (declining to construe every means-plus-function term); Eon Corp. IP Holdings, LLC v.

Sensus USA Inc., 741 F.Supp.2d 783, 815, 818 (E.D. Tex. 2010) (declining to construe two

means-plus-function claims); In re Katz Interactive Call Processing Patent Litig., No. 07-ml-

01816-B RGK (FFMx), 2008 WL 4952454 at *11 (C.D. Cal. Feb. 21, 2008) (declining to

construe a means-plus-function term as it was not one of the 30 disputed terms the parties were

permitted to brief); Emergis Tech., Inc. v. PNM, No. CIV 06-100 LCS/LFG, 2007 WL 5685359

at *12 (D. N.M. Jan. 2, 2007) (declining to construe three means-plus-function claims as it

appeared there was no dispute between the parties).

        The court in Sunbeam Products provided a helpful explanation of this issue when

rejecting Defendant’s contention there that all means-plus-function terms required construction:

                With respect to the remaining terms, defendant has failed to
                establish that they are related to a dispute regarding invalidity or
                infringement. With respect to the means-plus-function terms […]
                defendant contends that claim construction of a ‘means-plus-
                function’ term always is required, citing Lockheed Martin Corp. v.
                Space Systems/Loral, Inc., 324 F.3d 1308, 1319 (Fed.Cir.2003).
                What        the     court      actually      said     was       that

                                                   2
           Case 1:19-cv-11586-IT Document 64 Filed 05/14/20 Page 3 of 6



               “[o]nce a court establishes that a means-plus-function limitation
               is at issue, it must identify and construe that limitation.” Id. at
               1319 (emphasis added). Merely identifying a claim term as a
               “mean-plus-function” term does not require a court to construe the
               term. The moving party still bears the burden of showing that the
               term is relevant to a disputed issue of invalidity or infringement. In
               this case, defendant has failed to do so and therefore, defendant's
               motion for construction of these terms will be denied.

Sunbeam Prods., 2008 WL 5423204 at *1. In the present case, Fitbit has failed to make any

case that the additional means-plus-function terms that it seeks to construe have any bearing on

an issue related to infringement or invalidity. Rather, after initially identifying the terms, it

merely objected to the fact that Philips did not identify all means-plus-function terms for

construction. During the meet and confer, and in an effort to potentially narrow the issues,

Philips identified proposed constructions along with an identification of structure and function.

However, Fitbit did not agree to Philips’s proposals, and instead manufactured superficial

disputes as to the appropriate structure that have no bearing on infringement or invalidity

issues—and which demonstrate why the Court and the parties should not needlessly waste time

and resources on unnecessary claim constructions.

       Fitbit’s Petition cites a handful of Federal Circuit cases that generally discuss the

standards for construing means-plus-function claims, but none stands for the proposition that a

court must construe every means-plus-function term. To the contrary, the Federal Circuit has

explained that “only those terms need be construed that are in controversy, and only to the extent

necessary to resolve the controversy.” Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795,

803 (Fed. Cir. 1999). Even in O2 Micron, the Federal Circuit acknowledged that “district courts

are not (and should not be) required to construe every limitation present in a patent’s asserted

claim.” O2 Micro Int’l Ltd. v. Beyon Innovation Tech Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008).

(emphasis in original). Fitbit additionally cites the Federal Circuit Bar Association model jury


                                                   3
           Case 1:19-cv-11586-IT Document 64 Filed 05/14/20 Page 4 of 6



instructions, which have no binding authority, and which in any case would only be used as a

model for presenting means-plus-function claim constructions to a jury when such constructions

were actually necessary.

       III.    No Good Cause to Construe Fitbit’s Additional Non-Means-Plus-Function
               Terms

       Despite exclusively focusing its arguments on the purported need to construe all means-

plus-function terms, two (2) of the four (4) additional terms that Fitbit seeks to construe are not

means-plus-function terms. Fitbit has made absolutely no showing as to why good cause exists

to construe these additional terms. Of note with respect to these terms, Fitbit seeks to construe

the common term “memory” as limited to a particular way of using memory, without any

explanation as to why this is necessary; while further seeking to construe the term “powered-

down” such that it means “powered-off” (despite the specifications discussion or operating at a

“low” powered state).

        IV.    Conclusion

       For the reasons explained above, Fitbit’s petition should be denied. Fitbit has not made

the showing of good cause necessary to justify spending the Court’s, and the Parties’, time and

resources addressing four additional terms for construction beyond the ten provided for in the

scheduling order.




                                                 4
         Case 1:19-cv-11586-IT Document 64 Filed 05/14/20 Page 5 of 6




Dated: May 14, 2020                       Respectfully Submitted,



                                           /s/ Ruben J. Rodrigues
                                          Ruben J. Rodrigues (BBO 676,573)
                                          Lucas I. Silva (BBO 673,935)
                                          FOLEY & LARDNER LLP
                                          111 Huntington Avenue
                                          Boston, MA 02199
                                          Phone: (617) 342-4000
                                          Fax: (617) 342-4001
                                          rrodrigues@foley.com
                                          lsilva@foley.com

                                          Eley O. Thompson (pro hac vice)
                                          FOLEY & LARDNER LLP
                                          321 N. Clark Street
                                          Suite 2800
                                          Chicago, IL 60654-5313
                                          Phone: (312) 832-4359
                                          Fax: (312) 832-4700
                                          ethompson@foley.com


                                          Counsel for Philips North America LLC




                                      5
           Case 1:19-cv-11586-IT Document 64 Filed 05/14/20 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on May 14, 2020, a copy of the foregoing

document was filed with the Court through the ECF system and that a copy will be electronically

served on registered participants as identified on the Notice of Electronic Filing.



                                              By:     /s/ Ruben J. Rodrigues




                                                 6
